Order, entered on August 18, 1964, directing the *680continuance of the examination before trial of the plaintiff and appointing a private Referee to supervise said examination, unanimously modified in the exercise of discretion, to the extent of vacating the designation of the private Referee, vacating the provision for the payment of his fees and expenses, directing that the examination be conducted under the supervision of a Special Referee and extending such supervision to the examination of the defendants, and as so modified, affirmed, without costs. The parties having consented thereto, the appointment of a Referee to supervise the examination of the plaintiff was not inappropriate. However, there is nothing in this case to indicate the necessity or the desirability of appointing a private Referee rather than a court-employed Special Referee, thus departing from the expressed policy of this court (see People v. Grubel, 19 A D 2d 604; Sheean v. Allen, 19 A D 2d 595).. Settle order on notice. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.